DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that neither Kieckbusch or Mironov teaches an electrically operated aerosol-generating system having such a main unit, and it is not possible to arrive at the claimed system. Kieckbusch describes an electronic cigarette apparatus. Regardless of whether Kieckbusch’s heating element is permanently integrated with the housing 104 or separately engaged with the housing, Kieckbusch describes a system in which the heating element forms part of the cartomizer, rather than the base. Kieckbusch does not teach or suggest that its heating element may be comprised in the base. 
Examiner respectfully disagrees. Kieckbusch discloses that the cartridge itself may include only the housing and reservoir, 104 and 120,  which is separable from the heating element (Paragraph [0029]), with the heater, 130, being attached to the base, 110. Thus, with the heating element attached to the base, it is a part of the base unit and represents the heating portion of the main unit having an outer surface that receives the inner passage of the aerosol-generating article, 104. 
Applicant argues that Mironov does not teach a system comprising a tubular aerosol-generating article having a tubular aerosol-generating substrate as claimed. Mironov also does not teach a system comprising a main unit including a heating portion disposed at an outer surface of the main unit and also does not teach a main unit comprising a means to determine that a tubular aerosol-generating article is received on the heating portion of the main unit. Applicant disagrees with Examiner’s conclusion to obviousness. Kieckbusch’s electronic cigarette is substantially different from Mironov’s and there is no teaching or suggestion of how Kieckbusch apparatus might have been modified using the teachings of Mironov.
Examiner respectfully disagrees. Mironov discloses first and second electrodes on the cartridge (which corresponds to the cartridge of Kieckbusch) and corresponding circuitry on the housing to determine the quantities of the cartridge as well as its presence on the main unit. While the explicit structures of the cartridge and main unit are different between Kieckbusch and Mironov, Examiner believes that the teachings are sufficient to incorporate electrodes on the cartridge of Kieckbusch, and corresponding circuitry on the heating element of Kieckbusch to determine if the cartridge is on the heating element of the main unit. Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, the relevant circuitry would appear to be capable of being incorporated on the relevant parts of Kieckbusch. 
Applicant argues that in Mironov, at least a portion of the liquid storage portion is arranged between the first and second electrode. In Kieckbusch, the heating element is formed as part of the cartomizer, and is received within an air tube extending internally through the reservoir of the cartridge. No portion of Kieckbusch’s reservoir is arranged between two portions of the base, or between two portions of the heating element, or even between a portion of the base and a portion of the heating element. So there would not have been any motivation or reasonable expectation of success for a person to have considered modifying Kieckbusch to include the arrangement of sensors of Mironov. 
Examiner respectfully disagrees. Mironov discloses that electrical contacts extend through the housing, from the outer surface to the inner surfaces of the plates which abut complementary contacts on the housing (Paragraph [0174]). Thus, it would appear that said contacts would also be able to extend from the inner passage of the cartridge of Kieckbusch to wherever the contacts are in the cartridge. Examiner believes that one of ordinary skill would understand that the routing of the conductors to the metal plates would be based on the arrangement of the cartridge and its mounting. Thus, of the mounting portion (e.g., the heater element of Kieckbusch) is where the cartridge mounts, then the wiring would be routed from the contacts to where the cartridge contacts the heater. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-22 and 24-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KIECKBUSCH et al. (US 2014/0299137) in view of MIRONOV et al. (US 2017/0231278)
With respect to claim 16, KIECKBUSCH et al. discloses an electronic smoking apparatus (Abstract). The apparatus comprises a main unit, 110,  comprising a heating portion, 130, on the main unit (Paragraphs [0029]; Figure 2) the heating portion comprising an electric heater (Paragraphs [0032] and [0033]); and a tubular aerosol-generating article, 104, comprising a tubular aerosol forming substrate (Paragraphs [0029], [0030] and [0032]) an inner passage 119 (Paragraph [0029]). The inner passage is configured to receive the heater portion of the main unit and the heaters are arranged to heat the tubular aerosol forming substrate when the aerosol generating article is received on the heating portion (Paragraphs [0029], [0031]-[0033]). 
As seen in Figure 2 and paragraph [0029]), when the heater is connected to the main unit, it forms an outer surface of the main unit. The tubular aerosol generating article then fits over this heater. 
KIECKBUSCH et al. discloses various circuitry including sensors and controllers for controlling various functions of the device (Paragraph [0038]; Figure 5B). 
KIECKBUSCH et al. does not explicitly disclose a means to determine that the aerosol generating article is received on the heating portion. MIRONOV et al. discloses that the cartridge includes first and second electrodes, such as metal plates, on each side thereof. These are part of a sensor which interface with circuitry in the housing to determine quantities of the aerosol generating article (Paragraph [0172]-[0174] and [0189]-[0190]). The control system is configured to determine the presence or absence of received by the main unit based on the presents of the electrode in the cartridge (Paragraph [0141]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the cartridge of KIECKBUSCH et al. with a sensor, as taught by MIRONOV et al. so that the control unit in the body can sense, the presence, the quantities and the type of the article. Moreover, merely receiving a signal from the cartridge indicates that the cartridge is installed. 
With respect to claim 17, MIRONOV et al. discloses that the control system (e.g., circuitry in the main unit; Fee figure 12 Paragraphs [0189]-[0193]) is configured to prevent power from being supplied to the aerosol generator (e.g., heater) when the storage portion is empty (Paragraph [0195]). 
With respect to claim 18, MIRONOV et al. discloses that the control system (e.g., circuitry in the main unit; Fee figure 12 Paragraphs [0189]-[0193]) receives signals from the cartridge and determines the contents of the cartridge (Paragraphs [0195]-[0198]). Thus, the circuitry is also configured to determine that the cartridge is installed merely by receiving said signals. 
With respect to claim 19, MIRONOV et al. discloses that when the cartridge is installed, the electrodes on the cartridge contact electrodes on the housing (e.g., proximity sensor) (Paragraph [0174]). In this instance, the direct contact of the contacts of the housing and cartridge represent a proximity sensor since when the housing receives signal, it knows that the cartridge is installed. 
With respect to claim 20, MIRONOV et al. discloses that when the cartridge is installed, the electrodes on the cartridge contact electrodes on the housing (e.g., proximity sensor) (Paragraph [0174]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place the contacts on the heater of KIECKBUSCH et al. since the cartridge is placed thereon. MIRONOV et al. further discloses that the first and second contacts, 304 and 305, on the cartridge are spaced apart (Figure 2). Thus, it would have been obvious to space the first and second contacts on the heater apart as well so as to contact those on the cartridge. MIRONOV et al. further discloses electric circuitry configured to sense the connection between the contacts and implicitly determine that the cartridge is installed (Paragraphs [0187]-[0189]) and the contacts are an electrically conductive material (Paragraph [0062]). 
With respect to claims 21 and 22, MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). 
With respect to claim 24, MIRONOV et al. discloses that when the cartridge is installed, the electrodes on the cartridge contact electrodes on the housing (e.g., proximity sensor) (Paragraph [0174]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place the contacts on the heater of KIECKBUSCH et al. since the cartridge is placed thereon. MIRONOV et al. further discloses that the first and second contacts, 304 and 305, on the cartridge are spaced apart (Figure 2). Thus, it would have been obvious to space the first and second contacts on the heater apart as well so as to contact those on the cartridge. MIRONOV et al. further discloses electric circuitry configured to sense the connection between the contacts and implicitly determine that the cartridge is installed (Paragraphs [0187]-[0189]) and the contacts are an electrically conductive material (Paragraph [0062]). MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). 
MIRONOV et al. further discloses that the measured electrical properties can be measured and determined based on different types of aerosol compositions (e.g., electrical quantity used as an identifier) (Paragraphs [0078]-[0080])
With respect to claim 27, 
With respect to claim 25, MIRONOV et al. discloses that the measured electrical quantity is resistance (Paragraph [0082]). 
With respect to claim 26, MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). Moreover, the measured electrical properties can be measured and determined based on different types of aerosol compositions (e.g., electrical quantity used as an identifier) (Paragraphs [0078]-[0080])
With respect to claim 27, KIECKBUSCH et al. discloses a tubular aerosol-generating article, 104, comprising a tubular aerosol forming substrate (Paragraphs [0029], [0030] and [0032]) and an inner passage 119 (Paragraph [0029]). The inner passage is configured to receive the heater portion of the main unit. MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). Moreover, the measured electrical properties can be measured and determined based on different types of aerosol compositions (e.g., electrical quantity used as an identifier) (Paragraphs [0078]-[0080]). 
With respect to claim 28, KIECKBUSCH et al. discloses a heating portion disposed at an outer surface of the main unit (Figure 2). MIRONOV et al. discloses that when the cartridge is installed, the electrodes on the cartridge contact electrodes on the housing (e.g., proximity sensor) (Paragraph [0174]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place the contacts on the heater of KIECKBUSCH et al. since the cartridge is placed thereon.
With respect to claim 29, KIECKBUSCH et al. discloses that the main unit has a proximal portion and a distal portion (Figure 2).
[AltContent: textbox (Distal portion)][AltContent: arrow][AltContent: textbox (Proximal portion)][AltContent: arrow]
    PNG
    media_image1.png
    788
    221
    media_image1.png
    Greyscale

While KIECKBUSCH et al. and MIRONOV et al. do not explicitly identify that the means is disposed between the heating portion and the distal portion. The means would necessarily have to be placed between and end of the heater and the distal portion. 
[AltContent: textbox (Heater necessarily is between these two portions)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    788
    221
    media_image1.png
    Greyscale

With respect to claim 30, MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). Moreover, the measured electrical properties can be measured and determined based on different types of aerosol compositions (e.g., electrical quantity used as an identifier) (Paragraphs [0078]-[0080])


Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited art does not necessarily disclose the claimed optical sensor, per se. .
CARROLL et al. (US 2018/0140015) discloses that the series of visible ridges on the capsule can be used as the cartridge identifying means (Paragraphs [0022], [0028]). However, the means by which these ridges are identified is by pressure sensitive means, not optically. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745